Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "wherein the comparing the measurements of the rig equipment" in lines 6 and 7; Claim 14 recites "wherein the comparing the measurements of the rig equipment comprises comparing the measurements of the rig equipment with the selected particular baseline dataset" in lines 7 and 8. There is insufficient antecedent basis for this limitation in the claim. 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballantyne et al. (hereinafter "Ballantyne")(USPAP. 20050279532). 
Regarding claims 1, 8, and 15, Ballantyne discloses a method, comprising: 
performing a first rig operation using rig equipment, wherein the first rig operation comprises a make-up connection operation, a touch-bottom operation, or both (Abstract; Pars. 16, 17, 53-59); 
measuring one or more operating parameters while performing the first rig operation; generating a baseline dataset based on measurements of the one or more operating parameters taken while performing the first rig operation (Abstract; Pars. 11-17); 
performing a second rig operation using the rig equipment, wherein the second rig operation is a same type of rig operation as the first rig operation (Pars. 16, 28-30, 50-59);
 measuring the one or more operating parameters while performing the second rig operation (Pars. 30, 50-69); 
generating a current dataset based on measurements of the one or more operating parameters taken while performing the second rig operation (Pars. 53-58); 
determining a health index value for the rig equipment by comparing the baseline dataset and the current dataset (Par. 52: physical health or condition of the drill string; Pars. 53-58); 
and adjusting one or more drilling rig parameters based on the health index value, to extend a life of the rig equipment, extend a maintenance period thereof, or both, wherein adjusting the one or more drilling rig parameters comprises adjusting a level of operational load of the rig equipment, adjusting a throttle of the rig equipment, adjusting a drilling technique employing the rig equipment, or a combination thereof (Pars. 53-60; Par. 54: continually adjust drilling parameters within predetermined ranges to achieve such optimum drilling; Par. 60 
Regarding claims 2, 9, and 16, Ballantyne discloses wherein the first rig operation comprises a controlled field operation that is performed in a controlled or testing environment and the second rig operation comprises a current field operation (Fig. 1; Pars. 53-61).
Regarding claims 3, 10, and 17, Ballantyne discloses determining a plurality of health index values over a period of time by comparing each of a plurality of rig equipment measurement sets to the baseline dataset; and modeling the plurality of the health index values of the period of time, 26PATENTAttorney Docket No.: IS 18.1088 wherein the adjusting the one or more drilling rig parameters is based on the plurality of health index values over the period of time and the modeling the plurality of the health index values (Pars. 53-61).
Regarding claims 4, 11, 18, Ballantyne discloses based on the modeled plurality of health index values, determining and outputting information regarding at least one of rig equipment deterioration, effect of rig equipment maintenance, or effect of duty-cycle (Pars. 38-46; 53-60).
Regarding claims 5, 12, 19, Ballantyne discloses the baseline dataset is one of a plurality of baseline datasets, the method further comprising identifying and accessing the baseline dataset based on a comparison between attributes of the plurality of baseline datasets and attributes of the second rig operation (Pars. 50-60).
Regarding claims 6, 12, and 20, Ballantyne discloses executing a computer-based instruction based on the health index value, wherein the computer-based instructions include at least one selected from the group consisting of: generating and outputting a report that displays the health index value; generating and outputting a report that displays modeled health index data; predicting a life expectancy of the rig equipment based on a regression analysis and 
Regarding claims 7 and 14, as best understood, Ballantyne discloses 27PATENTAttorney Docket No.: IS 18.1088generating a plurality of baseline datasets, wherein each of the plurality of baseline datasets represents rig equipment measurements operating under different types of operations having different attributes; and selecting a particular baseline dataset, of the plurality of baseline datasets, having a set of attributes corresponding to attributes of the first and second rig operations, wherein the comparing the measurements of the rig equipment comprises comparing the measurements of the rig equipment with the selected particular baseline dataset (Par. 58).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        December 7, 2021